UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6548


DAVID A. GAMBINO,

                     Petitioner - Appellant,

              v.

WARDEN, of F.C.I. Gilmer,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00043-JPB)


Submitted: October 30, 2020                                 Decided: November 24, 2020


Before KING, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Gambino, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David A. Gambino, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing without prejudice Gambino’s

28 U.S.C. § 2241 petition in which Gambino challenged the conditions of his confinement.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Gambino v. Warden, No. 5:20-cv-00043-JPB (N.D.W.

Va. Apr. 8, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2